Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 13, 2020

                                       No. 04-19-00518-CR

                              Camron Leo SANCHEZ-VASQUEZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR8320
                          The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       This court’s February 3, 2020, submission letter setting this appeal for formal submission
and oral argument on March 26, 2020, at 9:00 a.m. is WITHDRAWN. All requests for oral
argument are DENIED.

       The above cause is set for formal submission ON BRIEFS ONLY before this court on
March 26, 2020, before a panel consisting of Justice Luz Elena D. Chapa, Justice Beth Watkins,
and Justice Liza A. Rodriguez.

           It is so ORDERED on March 13, 2020.

                                                             PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court